FILED
                              NOT FOR PUBLICATION                           MAY 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LORENZO FLORES-CERVANTES and                     No. 10-72989
LAURA MIRANDA-ADAME,
                                                 Agency Nos. A075-526-665
               Petitioners,                                  A075-526-666

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Lorenzo Flores-Cervantes and Laura Miranda-Adame, natives and citizens

of Mexico, petition pro se for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s order denying their motion to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen due to ineffective assistance of counsel. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the agency’s denial of a motion

to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the

petition for review.

       The agency did not abuse its discretion in denying petitioners’ third motion

to reopen as time- and number-barred, see 8 U.S.C § 1229a(b)(5)(C), (c)(7)(A),

where petitioners failed to explain before the agency how they were prevented

from raising their ineffective assistance claims in their first motion to reopen, see

Iturribarria, 321 F.3d at 897 (equitable tolling of deadlines and numerical limits is

recognized “when a petitioner is prevented from filing because of deception, fraud,

or error”).

       PETITION FOR REVIEW DENIED.




                                           2                                     10-72989